1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for Gaosheng Laitinen
5

6
                               IN THE UNITED STATES DISTRICT COURT
7
                                  EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                    CASE NO. 17-169 GEB
10
                                Plaintiff,        STIPULATION TO VACATE TRIAL
11                                                CONFIRMATION HEARING.AND VACATE
                          v.                      TRIAL DATE AND RE SET FOR STATUS
12                                                CONFERENCE FOR ALL DEFENDANTS
     CHI MENG YANG, GAOSHENG LAITINEN
13                                                DATE: AUGUST 16, 2019
                   DEFENDANTS .                   TIME: 9:00 a.m.
14                                                HON GARLAND E. BURRELL
15

16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17

18   respective counsel, the undersigned Assistant United States Attorney, attorneys for
19
     Plaintiff, and the undersigned attorneys for defendants, that the Trial Confirmation
20
     Hearing shall be vacated, the jury trial vacated and a status conference be re set for
21

22   August 16, 2019. Defense counsel require the opportunity to continue to prepare and
23
     review the discovery with their clients, interview witnesses, conduct legal research,
24
     obtain documents by subpoena or otherwise, in the weeks up to August 16, 2019. Time
25

26   has previously been ordered excluded in this matter up to the current trial date of
27
     September 10, 2019.
28

                                                   1
30
1          Accordingly, all counsel and defendant agree that time under the Speedy Trial Act
2
     from the date this stipulation is lodged, through August 16, 2019 should be excluded in
3

4    computing the time within which trial must commence under the Speedy Trial Act,

5    pursuant to Title 18 U.S.C. § 3161 (H)(7)(B)(iv) and Local Code T4 in that the granting
6
     of the continuance serves the ends of justice and outweighs the best interests of the public
7

8    and the defendant in a speedy trial. Time has already been excluded in this matter up to

9    the current trial date of September 10, 2019.
10

11   Dated: July 25, 2019
12                                   By: /s/ MARK J. REICHEL
13
                                     Proposed Attorney for Defendant Laitinen
14                                   Substitution Of Counsel and Order pending
15

16                                   Murdoch Walker , II
                                     Lowther Walker LLC
17

18                                   /s/ Murdoch Walker, II
                                     ____________________
19
                                     Proposed Former Attorney for Defendant Laitinen
20                                   Substitution Of Counsel Pending
21

22                                   By: /s/ Douglas Beevers
23
                                     Attorney for Defendant Yang
24

25

26

27

28

                                                     2
30
1

2
                            MCGREGOR SCOTT
                            United States Attorney
3

4                           /s/ Michael Beckwith
                            _______________________
5                           MICHAEL BECKWITH
6                           Assistant U.S. Attorney

7                                   ORDER
8

9    IT IS SO ORDERED. TIME IS EXCLUDED AS SET FORTH ABOVE.

10   Dated: July 25, 2019

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       3
30
